PER CURIAM:
At approximately 11:00 p.m., on July 28, 1985, claimant was operating his Audi GT Coupe in a southerly direction on Interstate 79, approximately four miles from Jane Lew, Harrison County.
According to the testimony of claimant, it was dark and the road was dry. Claimant was driving at approximately 55 miles per hour and passed two signs, 'Under Construction" and "End Construction," respectively. After the last sign, claimant travelled five or six more miles, and his vehicle struck a depressed area on a bridge caused by roto-milling. As a result, three tires and four tire rims were damaged and the vehicle was knocked out of alignment. Claimant alleges damages to the vehicle in the amount of $1,449.00.
Claimant testified that there were two vehicles in front of him, a white automobile and a truck. These vehicles slowed, and claimant attempted to pass the automobile. As claimant's vehicle became even with the automobile, his vehicle hit the depression and the two front tires blew out. The truck stopped and let claimant's vehicle proceed across the road onto the berm.
After the accident, claimant contacted respondent and went to respondent's district office. He was informed that respondent's road crew had "roto-milled" part of the bridge the day before the accident. There were no warning signs posted that roto-milling was being performed on the bridge.
It is the opinion of the Court that respondent was negligent in failing to warn the travelling public of a hazardous condition on an interstate bridge. See Davis v. Dept. of Highways, 12 Ct.Cl. 31 (1977). The Court therefore makes an award to claimant in the amount of $1,449.00.
Award of $1,449.00.